DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8,11-23,25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Pub. No. 20180302889) in view of Yang et al. (Pub. No. 20200014451).
- With respect to claims 1, 18, 29-30, Guo teaches a method for wireless communications at a user equipment, UE, (Fig. 13 A, item 1320, 1330, 1340, 1360) comprising: 
- transmitting, to a base station, an indication of a value of a channel quality parameter of a wireless link comprising a first beam pair between the UE and the base station (paragraph 0144, "the beam recovery request signal can include one bit information to indicate that beam failure is detected;"; paragraph 0151, "the UE can be requested to transmit beam failure recovery request message if some condition is met ....the condition can be the LI 
-  transmitting, to the base station, side information different from and in addition to the indication of the value of the channel quality parameter (paragraph 0145, "the beam recovery request signal can include a TRP Tx beam recommended by the UE. It can be a NR-SS block index. It can be a CSI-RS resource ID. It can be a {CSI-RS resource ID, CSI-RS antenna port ID or CSI-RS antenna port ID set index}."); and 
- receiving, in response to the transmitted indication of the value and the transmitted side information, an indication of resources for the UE to use to communicate on the wireless link (paragraph 0148," the UE can assume to expect one or more of the following messages after sending a beam recovery request... the beam recovery response is signaling indicating the UE to switch the beam of control channel to a new beam ...the beam recovery response is that the UE receives a UL NR-PUSCH assignment paragraph 0137, "the UE can ... operate accordingly based on the received beam recovery response, e.g., switching the beam to a indicated new beam, reporting a beam state information in a scheduled UL transmission").  Guo fails to teaches the side information for determining a future value of the channel quality parameter of the wireless link, Yang teaches the side information for determining a future value of the channel quality parameter of the wireless link (the optimal data transmission quality id the future value of the quality parameter, as discloses in: paragraph 0076, "the optimal BPL refers to that directions of a transmission beam (Tx beam) and a reception beam (Rx beam) are aligned to obtain an optimal data transmission quality."; paragraph 0083," step 503: determining an optimal narrow beam based on the beam report, and setting the optimal narrow beam as a new traffic channel BPL;"), 
- With respect to claim 12, Guo teaches wherein transmitting the side information 2comprises:  3identifying an event trigger has occurred; and  4transmitting the side information to the base station at least in part in response 5to the identified event trigger (par. 0125 that "when a UE detects a beam failure event, the UE can be requested to transmit beam recovery request").  
- With respect to claim  13, 21, Guo teaches further comprising:  2receiving, from the base station, an indication of a future value of the channel 3quality parameter of the wireless link;  4comparing the indicated future value to an actual value of the channel quality 5parameter; and  6transmitting, to the base station, a report identifying a result of the comparing (par. 0146 that "a request from the UE to request the gNB to trigger aperiodic CSI-RS transmission to allow the UE to refine Rx beams.").  
- With respect to claim  14, Guo teaches wherein the base station determined the future 2value based at least in part on the transmitted side information and the transmitted indication 3of the value (par. 0145 that "the beam recovery request signal can include a TRP Tx beam recommended by the UE. It can be a NR-SS block index. It can be a CSI-RS resource ID. It can be a {CSI-RS resource ID, CSI-RS antenna port ID or CSI-RS antenna port ID set index}.").  
- With respect to claim  16, 22, Guo teaches further comprising:  2receiving, from the base station, a request for the UE to transmit the report, the 3report transmitted by the UE in response to the received request (par. 18).  

- With respect to claim  18, 15, Guo teaches further comprising:  2measuring, by the UE, the channel quality parameter for the wireless link to 3determine the actual value of the channel quality parameter (par. 93).  
- With respect to claim  111, 25, Guo teaches wherein the side information comprises UE 2mobility information, or a Doppler spread, or an indication of past receive beam changes by the UE, or a combination thereof (par. 121). 
	- With respect to claim 12, 16, 26-27, Guo teaches identifying a time stamp for the value of the channel quality parameter, wherein the transmitted side information indicates the identified time stamp (par. 0140 that "gNB can configure a UE with one or more of the followings: the index of one NR-SS block, i; a RSRP threshold; a time duration T1; and a number of measurement on NR-SS block, N1.").
- With respect to claim  113, Guo teaches wherein receiving the indication of resources 2comprises:  3receiving a request to switch from using the first beam pair to using a second 4beam pair, the second beam pair comprising a different transmit beam, or a different receive 5beam, or a combination thereof, than the first beam pair (par. 0137 that "the UE can ... operate accordingly based on the received beam recovery response, e.g., switching the beam to a indicated new beam, reporting a beam state information in a scheduled UL transmission").  
- With respect to claim  114, Guo teaches wherein receiving the indication of resources 2comprises:  3receiving a grant of the resources in response to the transmitted indication of 4the 
- With respect to claim  117, 28, Guo teaches wherein the side information further comprises 2an indication of a duration for which the side information is valid (par. 93, 125, 140).  
- With respect to claim  119, Guo teaches wherein determining the future value of the 2channel quality parameter comprises:  3determining the future value of the channel quality parameter from the 4received value using a linear filter based at least in part on the received side information (par.  67, 112).  
- With respect to claim  120, Guo teaches wherein transmitting the indication of 2resources comprises:  3transmitting a request for the UE to switch from using the first beam pair to 4using a second beam pair, the second beam pair comprising a different transmit beam, or a 5different receive beam, or a combination thereof, than the first beam pair (par. 122).  
- With respect to claim  123, Guo teaches wherein transmitting the indication of 2resources comprises: 3transmitting, to the UE, a grant identifying the determined resources (par. 95).  

Allowable Subject Matter
Claims 5, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172.  The examiner can normally be reached on M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHUC H TRAN/Primary Examiner, Art Unit 2471